PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/49,1168
Filing Date: September 05, 2019
Appellant(s): Yehuda Shafir


__________________
Allan Entis (Reg. No. 52,866)
For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed February 04, 2021.

(1) Grounds of Rejection to Be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated April 23, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument

I. The Appellant argues: Claims 1, 4 and 17 are in accordance with 35 USC §112(a), whereby all rejections based on this Section should be withdrawn (App. Br. 6).

The examiner respectfully disagrees. The specification does not disclose with sufficient specificity what is consider autonomous. In other words, there is not sufficient written description for one of ordinary skill to know what level of autonomy applicant has invented. As there are various levels of autonomy, the written description needs to provide guidance and details on what and how this control is being done. Control of the aircraft comprises various control aspects such as directional control around the vertical axis, lateral control around the longitudinal axis, longitudinal control around the lateral axis and power or thrust control, aircraft equipped with autonomous control could include one of the control aspects or could include two control aspects or even all of the control aspects mentioned above, thus, accordingly “autonomously” was not actually disclosed and could be interpreted in various ways since it is unknown to what level of an autonomous control is occurring. The word autonomously is define in the free dictionary. Com:  Not controlled by others or by outside forces” (Autonomously - definition of autonomously by The Free Dictionary), however  in paragraph 0028 of the instant application a pilot is present in the aircraft to control the SafeTilt 20 -which is controlled by the controller 47- as described in detail in paragraph 0028 of the instant application , in the absence of clarification from the appellant to disclose the level of “autonomously” the examiner could not determine the level of the autonomous control. And, as such, written description of the invention is lacking. 

II. The Appellant argues: Claims 1 and 3-19 are in accordance with 35 USC § 112(b), and all rejections based on this Section should be withdrawn (App. Br. 8).
The examiner respectfully disagrees; The term “relatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The examiner respectfully disagrees; The term “loaded weight of the aircraft” is unclear what is the value of "the loaded weight of the aircraft” recited in the claims, for the purpose of clarification it is well known in the art that aircraft loaded weight of any aircraft could have various load values that lie in a range between a partially loaded aircraft weight to a maximum aircraft takeoff weight, therefore, loaded weight of the aircraft is not actually disclosed and thereby rendering the scope of the claims unascertainable and indefinite, since the limitations in  the claims include a specific percentage of rotor thrust is related and proportional to the unidentified value of the loaded weight of the aircraft, thereby it is considered indefinite limitation .

III. Claims 1 and 17 are patentable under 35 USC § 103(a) as not being rendered obvious by Fredricks in view of Page (App. Br. 9).
 The Appellant has argued previously in the response dated April 12, 2020 that Fredericks does not disclose the limitations recited in claim 1, which the Examiner contends Fredericks discloses in ¶[0039] and ¶ [0040]. In particular, Fredericks does not anywhere disclose an autonomous controller. (App. Br. 9).
The examiner respectfully disagrees; Fredericks teaches tilting the wings up and down has been disclosed in (Fredericks ¶ 0039-0040) and seen in fig’s 5-7 that requires a controller in order to control the wings tilting process for takeoff, cruise and landing within a specified time to achieve a gradual tilting process for transitioning the aircraft from vertical takeoff and landing (VTOL) mode to cruise mode; moreover, in the instant application the controller has not been structurally or functionally defined, thus, accordingly the controller of Fredericks that controls transitioning from vertical takeoff and landing VTOL mode to cruise mode performs similarly equally as the controller recited in the instant application considering the 112 rejection. 

1) The Appellant argues: Irrespective of whether or not Page teaches a hover period of less than 7 seconds, and as discussed below Page does not teach such a hover period, not only is there no motivation to combine Page with Fredericks there is no way to combine Page and Fredericks.
The examiner respectfully disagrees; the claim language or any claim limitation does not preclude using the Page reference as a teaching reference of a hover period of less than 7 seconds, 

           		2) The Appellant argues: Page does not teach a hover period less than 7 seconds.
The examiner respectfully disagrees; claim 1 recites "short takeoff hover period" is interpreted as the period starting from hover position until the aircraft reaches the fixed wing flight mode position, hovering position or flying in rotor flight mode position is defined as position G2 “Fredericks fig. 9 and ¶ 0060” is equivalent to takeoff hover position, fixed wing flight mode position is defined as E position “Fredericks fig. 9 and ¶ 0060”, the transition of the wings from the rotor flight mode to the fixed wing flight mode may occur within 1 to 15 seconds, but in other embodiments the transition desirably may occur within 1 to 10 seconds or more desirably within 2 to 7 seconds. In some embodiments, the transition time is no more than 7 seconds or more desirably no more than 5 seconds “Fredericks fig. 9 and ¶ 0060”, therefore the period from hover position G2 until the aircraft reaches the fixed wing flight mode position E is less than or equal to 7 seconds . 
In regards to the argument of the rate of climb in (Page ¶ 0067), Page discloses “Since takeoff is not required when the aircraft is in fixed wing flight mode, climb is the key 
In regards to the argument of the rate of climb in (Page ¶ 0067), Page discloses a further example of an aircraft using different weight, wingspan and engine horsepower but Page never indicated that the parameters in ¶ 0094 are the same parameters of the aircraft in ¶ 0060.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/MEDHAT BADAWI/
Primary Examiner, Art Unit 3642

Conferees:
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642                                                                                                                                                                                                        
/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644                                                                                                                                                                                                        





 Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.